Exhibit 10.1

 

SEPARATION AND CONSULTING AGREEMENT

 

This SEPARATION AND CONSULTING AGREEMENT is entered into as of the 4th day of
October, 2005, by and between METRO ONE TELECOMMUNICATIONS, INC., an Oregon
corporation (the “Company”), and TIMOTHY A. TIMMINS (“Timmins”), with respect to
the following facts:

 

A.            Timmins has been the President and Chief Executive Officer, and a
director, of the Company.

 

B.            The parties each desire to, among other things, confirm Timmins’
resignation as an officer and director of the Company and any subsidiaries and
affiliates of the Company and as trustee of any of the Company’s employee
benefit plans, resolve any disputes that may exist between the parties and
provide for Timmins to render certain consulting services to the Company, all on
the terms and conditions set forth below.

 

ACCORDINGLY, in consideration of the foregoing premises, and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, Timmins and the
Company hereby agree as follows:

 

1.             Resignation.  Concurrently with the execution and delivery of
this Agreement, Timmins has delivered a resignation to the Board of Directors of
the Company, in the form attached to this Agreement as Exhibit A.

 

2.             Consideration.

 

(a)           Upon expiration of the seven-day period referred to in Section 25,
provided that Timmins does not revoke this Agreement during such seven-day
period, the Company will pay to Timmins the sum of $175,000.

 

(b)           The Company will pay to Timmins the aggregate sum of $100,000 in
36 semi-monthly installments of $2,777.77, commencing December 5, 2005.  Timmins
hereby acknowledges receipt of the first $6,550 of these payments.

 

(c)           Those employee benefits currently being provided to Timmins,
including group medical coverage, will be continued through September 30, 2006,
at the Company’s expense to the extent the costs are currently being borne by
the Company.

 

(d)           Timmins hereby represents and warrants to the Company that he has
been previously paid by the Company for all accrued and unpaid salary and
vacation through October 4, 2005.  In addition, Timmins hereby releases the
Company from any obligation to reimburse Timmins for business expenses he
incurred on behalf of the Company.

 

(e)           All payments due under this Section 2 shall accelerate and become
immediately due and payable in the event (i) of a “Change-in-Control”
(determined as provided below) or (ii) the Company fails to make any payment to
Timmins due under this

 

1

--------------------------------------------------------------------------------


 

Section 2 within 10 business days after the Company’s receipt (determined as
provided in Section 20 hereof) of written notice from Timmins advising the
Company that it has failed to make such payment when originally due.  For
purposes of this Section 2(e), a “Change-in-Control” will be deemed to have
occurred (A) in the event of the sale or other disposition of all or
substantially all the assets of the Company, or (B) in the event that any person
or entity, or two or more persons or entities acting in concert, shall have
acquired beneficial ownership (within the meaning of Securities and Exchange
Commission Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of all outstanding securities of the Company entitled to
vote in the election of directors, or (C) in the event of a merger or
consolidation involving the Company unless following such merger or
consolidation those persons who were beneficial owners (defined as set forth in
clause (B) above) immediately prior thereto own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the entity resulting from such merger or consolidation.

 

(f)            Timmins hereby acknowledges and agrees that, except as set forth
in this Section 2 or as otherwise specifically provided for herein, (i) he is
not entitled to any additional compensation or benefits (including, but not
limited to, vacation pay, sick pay, severance pay or any other benefit) as a
result of, in connection with, or related to his employment by the Company, and
(ii) all payments provided for in this Agreement are subject to all applicable
withholding taxes and other normal deductions.

 

(g)           Nothing in this Agreement shall affect Timmins’ rights and
interests in the Company’s 401(k) plan or the Company’s “Top Hat” deferred
compensation plan (collectively, the “Plans”).  The parties acknowledge and
agree that, as of November 25, 2005, the vested portion of Timmins’ interest in
the Company’s 401(k) plan was $71,456.79, and the vested portion of Timmins’
interest in the Company’s “Top Hat” deferred compensation plan was $87,586.69. 
Attached hereto as Exhibit B is a “Distribution/Direct Rollover Request” for the
Company’s 401(k) plan and attached hereto as Exhibit C is a “Distribution
Request” for the Company’s “Top Hat” deferred compensation plan (collectively,
the “Request Forms”).  Timmins shall complete those sections of the Request
Forms required to be completed by him, shall sign the Request Forms, and shall
submit the completed and signed Request Forms to the Company.  Within 10 days
after receiving the completed and signed Request Forms from Timmins, the Company
shall complete those sections of the Request Forms required to be completed by
it, shall cause the Plan Administrator and/or Trustee of the Plans to sign the
Request Forms, and shall return the completed and signed Request Forms to
Timmins for filing with Great-West Retirement Services.  In addition to the
foregoing, the Company will sign such additional forms and take such additional
actions as Timmins may reasonably request to effect the transfer of his
interests in the Plans.

 

3.             Vesting and Expiration of Options.  From time to time in the
past, Timmins has been granted both incentive stock options (“ISOs”) and
non-qualified stock options (“NQSOs”) to purchase shares of the Company’s common
stock under the Company’s 1994 Stock Incentive Plan and its 2004 Stock Incentive
Plan (collectively, the “Option Plans”).  The parties hereby acknowledge and
agree that attached hereto as Exhibit D is a true and complete list and
description of all options granted to Timmins by the Company.  As shown

 

2

--------------------------------------------------------------------------------


 

on Exhibit D, as of October 4, 2005 Timmins holds outstanding options to
purchase 225,001 shares of the Company’s common stock.  Of this amount, options
covering 137,501 shares are vested and exercisable, and options covering 87,500
shares are unvested and are not exercisable.  Notwithstanding the terms of the
Option Plans or any option agreement except as provided below, the Company
hereby agrees that, as of the date hereof, (i) the unvested options covering
87,500 shares shall vest and be fully exercisable; and (ii) Timmins shall be
entitled to exercise the options he holds covering 225,001 shares of the
Company’s common stock at any time or from time to time from the date hereof
until the close of business on September 30, 2009, subject to the provisions of
the Option Plans that provide for the termination of options in the event of a
proposed sale of assets, merger, liquidation or dissolution of the Company (in
which case the options held by Timmins will be given the most favorable
treatment given to any director, officer, employee, consultant or other option
holder of the Company with respect to their options).  The Company hereby
represents and warrants that it has full authority to execute this Agreement,
including this Section 3.  The parties hereby agree to promptly take such
actions as may be reasonably necessary or desirable to reflect the agreements
set forth in clauses (i) and (ii) above, including without limitation amending
any applicable option agreement(s).  Except as expressly provided in this
Section 3, the terms and conditions of all options held by Timmins shall be
subject to the existing provisions of the Plans and any applicable option
agreement(s).

 

4.             Return of Property.  Timmins hereby represents and warrants to
the Company that he has returned to the Company all property of the Company and
all property related to the Company’s business, in the custody or under the
control of Timmins, in whatever form, including, but not limited to, all
equipment (including computers), security access codes, proprietary information,
documents, books, records, reports, memoranda, contracts, lists, computer disks
(or other computer-generated files or data), and copies thereof, created on any
medium.

 

5.             Consulting Services.

 

(a)           The Company hereby retains Timmins as a consultant, and Timmins
hereby accepts such appointment, on the terms and conditions set forth below, to
perform during the period commencing on the date hereof and ending on April 4,
2007 (the “Consulting Period”) such services as are required hereunder.

 

(b)           Timmins shall render such services to the Company, and shall
perform such duties and acts, as reasonably may be requested by the Company, in
connection with any patent infringement suits or other intellectual property
matters, or in order to assure the smooth transition of his responsibilities.

 

(c)           Timmins shall devote such time, ability and attention to the
Company’s business as may be necessary or advisable to discharge his duties
hereunder in a professional and businesslike manner.

 

(d)           Timmins shall be an independent contractor of the Company. 
Nothing in this Agreement shall be construed to give Timmins any rights as an
employee, agent, partner or

 

3

--------------------------------------------------------------------------------


 

joint venturer of the Company or to entitle Timmins to control in any manner the
business of the Company or to incur any debt, liability or obligation on behalf
of the Company.

 

(e)           Timmins shall not be entitled to any additional compensation for
the consulting services he provides under this Section 5, unless at the
Company’s request he provides services outside the Portland, Oregon metropolitan
area, in which case the Company will (i) reimburse Timmins for all reasonable
out-of-pocket expenses he incurs in connection with the performance of services
outside the Portland, Oregon metropolitan area, subject to compliance with the
Company’s reimbursement policies, and (ii) pay Timmins a consulting fee of
$1,000 per day during which he performs services outside the Portland, Oregon
metropolitan area.

 

6.             General Release.

 

(a)           Subject to the Company’s performance of its obligations under
Section 2(a) and its obligations under all but the last sentence of
Section 2(g), except as expressly set forth in this Agreement, each party hereby
fully, forever and unconditionally releases, exonerates, waives, relinquishes,
discharges, acquits, relieves and covenants not to sue or charge the other and
its agents, employees, representatives, attorneys, stockholders, officers,
directors, successors and assigns (collectively, “all related persons”), and all
affiliated, parent and subsidiary corporations, and each of them, and all
related persons connected therewith, from any and all rights, claims, demands,
debts, obligations, liabilities, promises, acts, agreements, costs, expenses
(including, but not limited to, attorneys’ fees and costs), damages, disputes,
controversies, actions and causes of action (collectively, “claims”) through the
date of this Agreement, of whatever kind or nature, in law or equity, whether
known or unknown, suspected or unsuspected, potential or actual, including but
not limited to those based on, arising out of or in any way connected with or
related to (i) the employment of Timmins by the Company, or the termination of
such employment, (ii)  Timmins’ right to purchase, or actual purchase, of
securities of the Company, (iii) the breach by Timmins or the Company of any
provision of the Company’s employee handbook, personnel policies or any oral or
written representations or statements made by Timmins or by officers, directors,
employees or agents of the Company, (iv) the breach by Timmins or the Company of
any state or federal law regulating wages, hours, compensation or employment,
(v) the breach by Timmins or the Company of the implied covenant of good faith
and fair dealing in connection with any of the foregoing matters, (vi) any claim
for misrepresentation, wrongful termination or intentional infliction of
emotional distress in connection with any of the foregoing matters, (vii) any
discrimination claim on the basis of race, sex, age, religion, marital status,
national origin, physical or mental disability or medical condition, or
(viii) any claim arising under the Oregon Fair Employment Act, the federal Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Americans with Disabilities Act or the Age
Discrimination in Employment Act.  Notwithstanding the foregoing or any other
provision of this Agreement, the releases provided for in this Section 6 do not
extend to (1) any obligations arising under this Agreement, or (2) any claims
based on, arising out of or in any way connected with or related to fraud or
criminal activity.

 

4

--------------------------------------------------------------------------------


 

(b)           Subject to the exclusions set forth in the last sentence of
Section 6(a) of this Agreement, the parties hereby acknowledge and agree that
Section 6(a) specifically includes any and all claims, demands, obligations,
and/or causes of action for compensatory and/or exemplary damages and/or other
relief relating to or in any way connected with the terms, conditions and
benefits of employment, including, without limitation, workers’ compensation
benefits, emotional distress, disability, and other health benefits, vacation
pay, sick pay, age discrimination, and any other discrimination, including, but
not limited to, sex, national origin, race, religion, handicap, and/or any other
type of discrimination, whether or not specifically or particularly described
herein.  Each party expressly waives any right or claim of right to assert
hereafter that any claim, demand, obligation and/or cause of action has, through
ignorance, oversight or error, been omitted from the release provided for in
this Agreement.

 

(c)           Except as expressly set forth in this Agreement, each party hereby
acknowledges that except for the express provisions of this Agreement, no
statement, representation, promise or inducement has been made by the other
party in connection with this Agreement, and each party specifically
acknowledges that he or it has not relied upon any statement, representation,
promise or inducement of the other party in executing this Agreement that is not
expressly set forth in this Agreement.  Each party hereby represents and
warrants to the other party that he or it holds all rights necessary to release
all claims being released under this Agreement by he or it, without obtaining
the approval or consent of any other person or entity, and he or it has not
transferred or otherwise assigned any of the claims being released under this
Agreement by he or it to any other person or entity.

 

(d)           Each party understands and agrees that, except as expressly
provided herein, this Section 6 extends to all claims of whatever nature and
kind, known and unknown, suspected or unsuspected.  Without limiting or
otherwise affecting Section 14 of this Agreement, which provides that Oregon law
governs this Agreement, the parties acknowledge and agree that they are familiar
with, and have been advised by legal counsel with respect to, the provisions of
Section 1542 of the Civil Code of the State of California, which provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Each party hereby expressly waives and releases any right or benefit which he or
it has or may have under Section 1542 of the Civil Code of the State of
California, as well as under the provisions of any and all comparable or similar
statutes, codes, laws, or regulations of any and all states of the United States
and of the United States, to the fullest extent that such rights and benefits
may be waived.  Each party acknowledges that he or it may hereafter discover
claims presently unknown or unsuspected, or facts in addition to or different
from those which he or it now knows or believes to be true, with respect to the
matters released herein.  Nevertheless, it is the intention of each party
through this Agreement, fully, finally and forever to settle and release all
such matters, and all claims relative thereto, which do now exist, may exist or

 

5

--------------------------------------------------------------------------------


 

heretofore have existed in connection with such matters.  In furtherance of such
intention, the release herein given shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery or existence of
any such additional different claims or facts relative thereto.

 

(e)           Timmins hereby represents, warrants and acknowledges to the
Company that (i) he has not suffered nor aggravated any known on-the-job
injuries for which he has not already filed a claim, (ii) he has been fully
compensated by the Company for all amounts owed to him for wages, salaries,
bonuses, health benefits, vacation, expenses, and any other form of compensation
and benefits, (iii) the payments by the Company under Sections 2(a) and 2(b) of
this Agreement represent amounts to which the Company contends Timmins is not
already entitled, (iv) this Agreement is the result of a compromise of disputed
claims and nothing in this Agreement shall be construed as an admission of
liability of any kind by the Company to Timmins or by Timmins to the Company,
(v) the Company has no legal or contractual obligation to hire Timmins at any
time in the future, and (vi) other than as stated in this Agreement, no promise
or inducement has been offered to Timmins for this Agreement.

 

(f)            The Company hereby confirms its pre-October 4, 2005 obligation to
indemnify Timmins on the terms set forth in Exhibit E hereto, and nothing in
this Section 6 is intended to limit Timmins’ rights to indemnification as set
forth in Exhibit E.  In addition, Timmins shall be provided indemnification
under the Company’s articles of incorporation and bylaws and applicable law, and
coverage under director and officer liability insurance, no less favorable than
is provided to other present and former officers and directors of the Company.

 

7.             Prohibition Against Disparagement.  The Company will not
disparage, defame or denigrate the reputation of, or cause or encourage any
other person to so disparage, defame or denigrate the reputation of, Timmins;
and Timmins will not disparage, defame or denigrate the reputation of, or cause
or encourage any other person to so disparage, defame or denigrate the
reputation of, the Company, any of its subsidiaries or affiliates, or any of
their respective officers, directors or employees.  This Section 7 shall not,
however, prevent a party from truthfully testifying as required by compulsion of
law.

 

8.             Press Release.  Attached hereto as Exhibit F is a copy of the
press release that was issued by the Company on October 7, 2005.  Timmins and
the Company agree that from and after December 1, 2005 all inquiries regarding
Timmins’ resignation received by either of them from the press, employees or any
other person will be answered solely by reference to the contents of such press
release and no other explanation shall be given for Timmins’ resignation.

 

9.             Restrictive Covenants.

 

(a)           Timmins hereby agrees that from the date hereof to and including
April 4, 2007, he shall not, directly or indirectly, on behalf of himself or any
other person or entity, (i) solicit, accept or take away any customer of the
Company with respect to any business, products or services that are competitive
with the business, products or services of the Company as of October 4, 2005 or
which are under development as of October 4, 2005, or

 

6

--------------------------------------------------------------------------------


 

(ii) induce or encourage any person or entity that is a vendor to or customer of
the Company to cease doing business with the Company, or (iii) otherwise
interfere with the relationships between the Company and any of its vendors or
customers.

 

(b)           Timmins hereby further agrees that from the date hereof to and
including April 4, 2007, he shall not, directly or indirectly, on behalf of
himself or any other person or entity, (i) solicit for employment or
consultation services any person who is at the time of solicitation employed by
the Company, or (ii) induce, or attempt to induce, any person who is at the time
of inducement employed by the Company to terminate his or her employment with
the Company.

 

(c)           Timmins acknowledges and agrees that violation of this Section 9
by Timmins would cause irreparable harm to the Company, and the Company, in
addition to any and all other rights and remedies available in law or equity,
shall be entitled to injunctive relief in accordance with Section 19 of this
Agreement.

 

(d)           Notwithstanding the foregoing, the restrictive covenants set forth
in this Section 9 shall terminate in the event the Company fails to make any
payment to Timmins due under Section 2 of this Agreement within 10 business days
after the Company’s receipt (determined as provided in Section 20 hereof) of
written notice from Timmins advising the Company that it has failed to make such
payment when originally due.

 

10.           Confidential Information.

 

(a)           As used in this Section 10, the term “Confidential Information”
means any and all trade secrets or other confidential or proprietary information
of the Company, or other information of any kind, nature or description
concerning any matters affecting or relating to the Company that derives
economic value, actual or potential, from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use.  Confidential Information includes without limitation any such information
relating to the financial condition, results of operations, business, customers,
properties, assets, liabilities or future prospects of the Company.

 

(b)           Timmins hereby acknowledges and agrees that the Confidential
Information is the sole property of the Company.  Timmins hereby agrees that he
will keep confidential and will not directly or indirectly divulge to anyone or
use or otherwise appropriate for his own benefit, or for the benefit of any
other person or entity, any Confidential Information.

 

11.           Inventions and Intellectual Property.

 

(a)           As used in this Section 11, the term “Inventions” means any and
all ideas, inventions, techniques, modifications, processes, or improvements
(whether patentable or not), any trademarks, trade names or industrial designs
(whether registerable or not), and any works of authorship (whether or not
copyright protection may be obtained for them) created, conceived, or developed
by Timmins to date, either solely or in conjunction with others, that relate in
any way to, or are useful in any manner in connection with, the Company’s
business as it was conducted on or prior to October 4, 2005.  As used in this
Section 11, the terms “Intellectual Property Right” and “Intellectual Property
Rights” mean (i) all rights under all

 

7

--------------------------------------------------------------------------------


 

copyright laws of the United States and all other countries for the full terms
thereof (and all rights accruing by virtue of copyright treaties and
conventions), including, but not limited to, all renewals, extensions,
reversions or restorations of copyrights now or hereafter provided by law and
all rights to make applications for and obtain copyright registrations therefor
and recordations thereof; (ii) all rights to and under new and useful
inventions, discoveries, designs, technology and art and all other patentable
subject matter, including, but not limited to, all improvements thereof and all
know-how related thereto, all Letters Patent, and all applications for and the
rights to make applications for Letters Patent in the United States and all
other countries, all Letters Patent that issue therefrom and all reissues,
extensions, renewals, divisional applications and continuations (including
continuations-in-part, CPAs and other continuing applications) thereof, for the
full term thereof; (iii) all trade secrets; (iv) all trademarks, service marks
and Internet domain names and the like throughout the world; and (v) all other
intellectual and industrial property and proprietary rights throughout the world
not otherwise included in the foregoing, including, without limitation, all
techniques, methodologies and concepts and trade dress.

 

(b)           Timmins acknowledges and agrees that all of the Inventions are
works made for hire and are the property of the Company, including any
copyrights, patents, or other Intellectual Property Rights pertaining thereto. 
Notwithstanding the foregoing, Timmins agrees to assign and does hereby assign
to the Company all of Timmins’ right, title and interest, including all rights
of copyright, patent and other Intellectual Property Rights, to or in such
Inventions.  Timmins covenants that he will promptly:

 

i.                                          disclose to the Company in writing
any Invention;

 

ii.                                       take all actions that the Company may
request from time to time to assign to the Company (or to a party designated by
the Company), without additional compensation, all of Timmins’ rights in and to
any Invention for the United States and all foreign jurisdictions;

 

iii.                                    execute and deliver to the Company such
applications, assignments and other documents as the Company may request in
order to apply for and obtain patent or other registrations with respect to any
Invention in the United States and all foreign jurisdictions;

 

iv.                                   sign all other papers necessary to carry
out the above obligations; and

 

v.                                      give testimony and render any other
reasonable assistance in support of the Company’s rights to any Invention.

 

(c)           To the extent allowed by law, the foregoing agreement to assign
and assignment of Inventions include all rights known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively
“Moral Rights”).  To the extent Timmins retains any such Moral Rights under
applicable law, Timmins hereby ratifies and consents to any action that may be
taken with respect to such Moral Rights by, or authorized by, the Company, and
agrees not to assert any Moral Rights with respect thereto.  Timmins will

 

8

--------------------------------------------------------------------------------


 

confirm any such ratifications, consents and agreements from time to time as
requested by the Company.

 

(d)           Timmins without reservation hereby covenants and binds himself and
his successors, assigns and legal representatives to cooperate fully and
promptly with the Company and to do all acts necessary or requested to be done
by the Company in order to evidence, establish, apply for, perfect, procure,
register, record, maintain, enforce and/or defend the Company’s Intellectual
Property Rights, and in connection with all proceedings before the United States
Patent and Trademark Office (the “PTO”), the United States Copyright Office (the
“Copyright Office”) and all equivalent offices and government agencies in
foreign countries (“Foreign Offices”) including, without limitation, to execute
and deliver to the Company any and all lawful application documents including
petitions, specifications, oaths, assignments, disclaimers and legal affidavits
in form and substance as may be requested by the Company; to communicate to the
Company all facts known to Timmins related to any Intellectual Property Right;
to furnish the Company with all information, documents, materials or records of
any kind (whether or not in electronic or any other form and regardless of the
medium or form of storage) in Timmins’ control which may be useful for
establishing the facts of authorship, creation, conception, disclosure and
reduction to practice and the like; to testify in, and assist the Company in all
legal, administrative and other proceedings (including without limitation
proceedings in connection with any application, reissue application and any
reexamination, interference or other proceeding before the PTO, the Copyright
Office and/or any Foreign Offices), including but not limited to the preparation
for such legal, administrative and other proceedings; to execute and deliver all
assignments, instruments and all other lawful papers, when called upon to do so,
that may be necessary or desirable to the Company in connection with the
foregoing; to not consult with, testify for, or in any other manner assist any
party with respect to any matter adverse to the Company (including but not
limited to litigation and administrative proceedings adverse to the Company and
the preparations therefor) and, if legally compelled, by subpoena or otherwise,
to so assist a party in a matter adverse to the Company, to immediately notify
the Company, and to assist the Company in quashing the subpoena or otherwise
objecting to his assistance of the party in the matter adverse the Company.

 

(e)           Timmins hereby irrevocably designates and appoints the Company and
its agents as attorneys-in-fact to act for and in Timmins’ behalf to execute and
file any document and to do all other lawfully permitted acts to further the
purposes of this Section 11 with the same legal force and effect as if executed
by Timmins.

 

(f)            Except as provided below, Timmins shall take all actions required
under this Section 11 without additional consideration from the Company,
provided that the Company will reimburse Timmins for any out-of-pocket expenses
he reasonably incurs in connection with any such actions.  If Timmins reasonably
devotes at least two hours during any calendar day (including a day falling
within the Consulting Period) to taking action at the Company’s request under
this Section 11, the Company shall pay Timmins $125 per hour up to a maximum of
$1,000 per calendar day.

 

12.           Successors and Assigns.  This Agreement shall inure to the benefit
of, and shall be binding upon, the successors and assigns of the parties hereto.

 

9

--------------------------------------------------------------------------------


 

13.           Severability.  In the event that any provision of this Agreement
should be held to be void, voidable or unenforceable, the remaining provisions,
and any partially unenforceable provisions to the extent enforceable, shall
remain in full force and effect.

 

14.           Governing Law.  This Agreement shall be construed in accordance
with, and be governed by, the laws of the State of Oregon applicable to
contracts made and to be performed wholly within that State.

 

15.           Attorneys’ Fees.  Subject to Section 23 of this Agreement, in the
event any party takes legal action to enforce any of the terms of this
Agreement, the unsuccessful party to such action shall pay the successful
party’s expenses, including reasonable attorneys’ fees and costs, incurred in
such action.

 

16.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each one of which shall be deemed an original, but all
of which shall constitute one and the same instrument.

 

17.           Survival.  All representations, warranties and agreements made by
the parties hereto in this Agreement shall survive the date hereof and any
investigations, inspections, examinations or audits made by or on behalf of any
party.

 

18.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and, except
as otherwise expressly set forth herein, supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, relating
to the subject matter of this Agreement.  Timmins and the Company are parties to
an Employment Agreement dated August 1, 1995, and a January 1, 2000 Amendment to
Employment Agreement Dated August 1, 1995 (as amended, the “Employment
Agreement”), and Timmins and the Company hereby agree that the Employment
Agreement is hereby terminated in its entirety and is of no further force or
effect.  No supplement, modification, waiver or termination of this Agreement
shall be valid unless executed by the party to be bound thereby.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided. 
Nothing in this Agreement shall affect the provisions of that certain
Proprietary Information Agreement between Timmins and the Company dated
April 14, 1993, which shall remain in full force and effect.

 

19.           Injunctive Relief.  The parties acknowledge that if a party should
default in any of its obligations under this Agreement, including without
limitation the obligations of the parties under Sections 7, 8, 9, 10 and 11 of
this Agreement, it would be impracticable to measure the resulting damages to
the aggrieved party and it may not be possible to adequately compensate the
aggrieved party for the resulting injury by means of monetary damages. 
Accordingly, without prejudice to the right to seek and recover monetary
damages, the aggrieved party shall be entitled to seek and obtain specific
performance of this Agreement or other injunctive relief, subject to Section 23
of this Agreement, and the parties each waive any defense that a remedy in
damages would be adequate and any requirement for the aggrieved party to post
any bond or other security in order to obtain such relief.

 

10

--------------------------------------------------------------------------------


 

20.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been given and
received (i) if personally delivered, when so delivered, (ii) if mailed, one
week after having been placed in the U.S. mail, as certified mail, postage
prepaid, addressed to the party to whom it is directed at the address set forth
below or (iii) if given by telecopier, when such notice or other communication
is transmitted to the telecopier number specified below and the appropriate
answerback or telephonic confirmation is received.  Either party may change the
address to which such notices are to be addressed by giving the other party
notice in the manner herein set forth.

 

If to the Company, to:

 

Metro One Telecommunications, Inc.
11200 Murray Scholls Place
Beaverton, Oregon 97007
Telecopy:  (503) 521-0923
Attention:  President and CEO

 

With a copy to:

 

Neal H. Brockmeyer, Esq.
Heller Ehrman LLP
333 South Hope Street, 39th Floor
Los Angeles, California 90071
Telecopy: (213) 614-1868

 

If to Timmins, to:

 

Timothy A. Timmins
[Address]
[Address]

 

With a copy to:

 

Sarah J. Ryan, Esq.
Ball Janik LLP
One Main Place
101 SW Main Street, Suite 1100
Portland, Oregon 97204
Telecopy:  (503) 295-1058

 

21.           Headings.  Section and subsection headings are not to be
considered part of this Agreement and are included solely for convenience and
reference and in no way define, limit or describe the scope of this Agreement or
the intent of any provisions hereof.

 

22.           Further Assurances.  Each party hereto shall, from time to time at
and after the date hereof, execute and deliver such instruments, documents and
assurances and take such

 

11

--------------------------------------------------------------------------------


 

further actions as the other party may reasonably request to carry out the
purpose and intent of this Agreement.

 

23.           Arbitration.  Any and all disputes, controversies or claims
arising out of or related to this Agreement, including without limitation, those
relating to claims released in Section 6, fraud in the inducement of this
Agreement, or the general validity or enforceability of this Agreement, shall be
submitted to final and binding arbitration before JAMS, or its successor, if
any, or if it is no longer in existence, before the American Arbitration
Association.  The arbitration shall be conducted in Portland, Oregon, in
accordance with the provisions of JAMS’s Streamlined Arbitration Rules and
Procedures or, if applicable, the rules of the American Arbitration Association,
in effect at the time of filing of the demand for arbitration.  There shall be
one arbitrator, who shall be a retired circuit court or federal judge.  The
parties agree that they have waived any right to trial by jury.  The decision of
the arbitrator shall be final and binding and the judgment rendered may be
entered in any court having jurisdiction.  The prevailing party in any such
arbitration proceeding shall be entitled to its costs and reasonable attorneys’
fees, costs and expenses.  Notwithstanding the foregoing, either party may apply
to either the Oregon Federal District Court or the Washington County Circuit
Court for the State of Oregon for temporary or preliminary injunctive relief,
and any such application shall not be deemed incompatible with or a waiver of
this agreement to arbitrate.

 

24.           Legal Counsel.  EACH PARTY HEREBY ACKNOWLEDGES THAT IN CONNECTION
WITH THIS AGREEMENT IT HAS SOUGHT THE ADVICE OF SUCH INDEPENDENT LEGAL COUNSEL
AS IT SHALL HAVE DETERMINED TO BE NECESSARY OR ADVISABLE IN ITS SOLE AND
ABSOLUTE DISCRETION.

 

25.           Revocation.  Timmins shall have a period of 21 days in which to
consider whether to enter into this Agreement.  If Timmins does enter into this
Agreement, he may revoke the Agreement within seven days after the execution of
the Agreement.  Timmins does not have to use the entire 21-day period before
signing this Agreement.  This Agreement is not effective or enforceable until
after this seven-day period has passed.  Notwithstanding the foregoing, Timmins’
resignation as a director of the Company and of any of its subsidiaries and
affiliates is and shall remain effective even if Timmins elects to revoke this
Agreement within the seven-day period.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first set forth above.

 

 

METRO ONE TELECOMMUNICATIONS, INC.

 

 

 

By:

/s/ James Usdan

 

 

Name:

James Usdan

 

Title:

Chief Executive Officer

 

 

 

 

 

 

/s/ Timothy A. Timmins

 

 

 

TIMOTHY A. TIMMINS

 

12

--------------------------------------------------------------------------------